                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Christopher Foster,

       Petitioner,

               v.                                             Case No. 1:15cv713

Ronald Erdos, Warden,
Southern Ohio Correctional Facility,                          Judge Michael R. Barrett

       Respondent.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on January 30, 2020 (Doc. 145).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 145) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 145) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, Petitioner’s

Motion under 28 U.S.C. § 2244(d)(1)(B) (Doc. 144) is denied for lack of jurisdiction.

       Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

       IT IS SO ORDERED.


                                                           /s/ Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court

                                                 1
